232 F.2d 894
Ralph G. WOOTAN and Corrinne Wootanv.COMMISSIONER OF INTERNAL REVENUE.
No. 5341.
United States Court of Appeals Tenth Circuit.
March 20, 1956.

Charles E. Dierker and John E. Marshall, Oklahoma City, Okl., for petitioners.
Charles K. Rice, Acting Asst. Atty. Gen., and Lee A. Jackson, Atty., Department of Justice, Washington, D.C., and John Potts Barnes, Chief Counsel, and Charles E. Lowery, Sp. Atty., Internal Revenue Service, Washington, D.C., for respondent.
Before BRATTON, Chief Judge, and MURRAH, Circuit Judge.
PER CURIAM.


1
Dismissed on motion of petitioners. 12 T.C. 659.